Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Wade Robinson, Appellant                             Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 38853-
No. 06-19-00207-CR        v.                         B). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                         Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Wade Robinson, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 15, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk